UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 11-K XANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number001-13643 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: THRIFT PLAN FOR EMPLOYEES OF ONEOK, INC. AND SUBSIDIARIES B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: ONEOK, Inc. 100 West Fifth Street Tulsa, Oklahoma74103 THRIFT PLAN FOR EMPLOYEES OF ONEOK, INC. AND SUBSIDIARIES TABLE OF CONTENTS The following financial statements prepared in accordance with the financial reporting requirements of ERISA and exhibits are filed for the Thrift Plan for Employees of ONEOK, Inc. and Subsidiaries: Financial Statements and Schedules Page Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits - December 31, 2011 and 2010 2 Statement of Changes in Net Assets Available for Benefits - Year Ended December 31, 2011 3 Notes to Financial Statements 4-12 Schedule 1 Schedule H, Line 4i - Schedule of Assets (Held at End of Year)
